Citation Nr: 0424915	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to March 
2001.  The record also reflects a period from 1973 to 1977 
during which the veteran was a cadet at the United States 
Military Academy at West Point.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision in which 
the RO denied service connection for sinusitis. The veteran 
filed a notice of disagreement (NOD) in May 2002, and a 
statement of the case (SOC) was issued in October 2002.  The 
veteran filed a substantive appeal in November 2002.  

In January 2004, the Board remanded the matter on appeal; as 
noted in its April 2004 supplemental SOC (SSOC), the RO 
continued its denial of service connection for sinusitis.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	There is no persuasive evidence that indicates that the 
veteran currently has, or ever has had, sinusitis.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not 
been met.  38 U.S.C.A.     §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the October 2002 SOC, the April 2003 and April 2004 
supplemental SOCs (SSOCs), and the RO's letters of December 
2002 and January 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its December 2002 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and also informed the veteran of the 
opportunity to submit personal statements or statements from 
other individuals pertaining to the symptoms of his claimed 
disability, relevant medical opinions from private 
physicians, and any additional evidence in his possession.  
The RO also informed the veteran that it would attempt to 
obtain on his behalf any outstanding service medical records 
(SMRs), as well as other service records if necessary.  In a 
January 2004 letter sent to the veteran, the RO informed him 
of the opportunity to submit the dates of all medical 
treatment during service, statements from individuals who 
knew the veteran during service and may have observed 
symptoms of the claimed disability, records and statements 
from service medical personnel, employment physical 
examinations, private medical records, and insurance 
examination reports.  The RO also indicated to the veteran 
that the veteran had a full one-year period within which to 
submit any additional evidence.  Through these letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the October 2002 SOC 
explaining what was needed to substantiate the claim for 
service connection within five months of the veteran's May 
2002 NOD of the May 2001 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of December 2002 and January 
2004, the latter of which was sent pursuant to the Board's 
January 2004 remand in which it requested that the veteran be 
afforded the opportunity to provide any outstanding private 
medical records.  The veteran has not informed the RO of the 
existence of any evidence that had not already been obtained 
in response to those letters, or at any other point during 
the pendency of this appeal.  In August 2002, furthermore, 
the veteran submitted to the RO a statement indicating that 
there was no outstanding evidence that was available to 
substantiate his claim.  
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
arranged for the veteran to undergo numerous VA examinations. 
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim, and has submitted treatment 
reports dated July 2002 from Dr. N. Samiy, private physician.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding pertinent evidence that has not been 
obtained.  Also, as noted above, in August 2002 the veteran 
submitted a statement indicating that there was no 
outstanding evidence available to substantiate his claim.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.	Background

The veteran's SMRs reflect no complaints, findings, or 
diagnosis or treatment for sinusitis.  

A March 1982 treatment report notes the veteran's complaints 
at the time of coughing, chills, general body aches, 
abdominal pain, and nausea.  On physical examination, the 
veteran's chest was clear with normal breath sounds.  The 
veteran was assessed as having an upper respiratory infection 
and a viral syndrome.  Another record from that same month 
documents a physician's assessment of strep throat.  There 
are no other treatment records documenting any additional 
complaints or symptoms of this episode of an upper 
respiratory infection / viral syndrome.

In November 1988, the veteran reported having had a cold for 
one week, coughing with considerable discolored sputum, sinus 
congestion, and sore throat.  It was objectively noted that 
the veteran had no active diseases, and that he had bilateral 
congestion in the ears, nose, and throat.  The veteran was 
assessed as having a viral upper respiratory infection.  
There are no further documented complaints or symptoms of 
this instance of illness. 

Following an October 2000 in-service examination conducted 
for purposes of an evaluation by a Medical Board, there was 
no documentation as to sinusitis or any other respiratory 
problems.  The Medical Board thereafter recommended that the 
veteran voluntarily retire due to physical disability, as a 
result of his diabetes mellitus, suboptimally controlled.      

On separation, the veteran reported having chronic and 
frequent colds, and sinusitis.  There were no notations at 
separation as to the presence of either of these conditions.  

On VA examination in March 2001, for purposes of evaluating 
the veteran's diabetes mellitus, it was noted under the 
veteran's medical history that the veteran had "chronic 
sinusitis."  Also listed under medical history were a 
variety of other reported medical conditions.  On physical 
examination, it was noted that the veteran was in no apparent 
distress.  The nose septum was not deviated, and the sinuses 
were nontender.  The lungs were clear to ascultation 
bilaterally.  The examiner diagnosed chronic sinusitis.  Nine 
additional present health conditions were diagnosed, each of 
which was unrelated to the veteran's claimed sinusitis.  The 
examiner also indicated that the veteran's claims file was 
reviewed in conjunction with the examination.  

On VA examination again in March 2001, on this instance by a 
different examiner, for purposes of evaluating the condition 
of the veteran's nose, sinuses, larynx, and pharynx, the 
veteran complained of first experiencing nasal congestion in 
autumn of the previous year, and stated that he began on his 
own using an over-the-counter decongestant.  He further 
stated that he had never had a sinus infection or seen an 
allergist for inhalant allergies, and that he currently had 
no symptoms but was nevertheless using an over-the-counter 
decongestant on a daily basis.  On physical examination, it 
was noted that a CAT scan of the sinus region showed small, 
minimal mucosal membrane thickening in the maxillary and 
ethmoid sinuses, which was totally insignificant.  The 
remainder of the nose and sinus CAT scan was completely 
normal.  The external nose, vestibules, and turbinates meatus 
and floor of the nose were all normal, and the septum was 
midline.  The internal nasal mucosa showed typical changes of 
rhinitis medicamentosa.  The examiner provided an impression 
of rhinitis medicamentosa secondary to use of an over-the-
counter nasal decongestant; minimal mucosal thickening on 
computerized tomographic scan of no clinical significance; 
possible mild allergic rhinitis nonidentifiable on present 
exam; and no evidence of nose or sinus disease otherwise.   

An accompanying report of a March 2001 limited CAT scan of 
the paranasal sinuses, showed areas of nodular mucosal 
thickening or small retention cysts at the sphenoid sinus and 
at the right maxillary antrum.  Very minimal mucosal 
thickening was present at a few of the ethmoid air cells 
bilaterally.  No other abnormalities were present in the 
paranasal sinuses.  
 
In its May 2001 decision, the RO denied service connection 
for sinusitis.

Treatment records dated July 2002 from Dr. N. Samiy, private 
optometrist, document this physician's observations of no 
indication of significant sinus congestion or pain, or of any 
recent upper respiratory infections, dyspnea, cough, 
hemoptysis, or wheezing.   

In his November 2002 substantive appeal, the veteran stated 
that he entered the military in 1972, and had no problems 
with sinusitis until November 1988.  According to the 
veteran, since November 1988 his sinusitis had been an 
ongoing problem, and he was currently receiving treatment and 
taking medications for this condition.  The veteran also 
stated that one of the March 2001 VA examiners diagnosed him 
with chronic sinusitis, and that the other March 2001 VA 
examiner, who did not diagnose chronic sinusitis, did not 
have access to records of the instances on which the veteran 
was treated for his sinuses while in service.      

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  

Considering the evidence in light of the criteria noted 
above, the Board finds that the criteria for service 
connection for sinusitis have not been met, as there is no 
persuasive medical evidence in this case that the veteran 
currently has sinusitis.  

The medical evidence of record pertaining to the veteran's 
claimed sinusitis includes the report of a March 2001 VA 
examination for diabetes mellitus, during which chronic 
sinusitis was noted in the accompanying examination report 
under the veteran's medical history, amongst other reported 
medical conditions.  On physical examination, the veteran's 
sinuses were nontender and his lungs were clear to 
ascultation bilaterally.  The examiner diagnosed chronic 
sinusitis along with nine other current health conditions.  
Also in March 2001, on VA examination specifically for 
evaluation of the nose, sinuses, larynx, and pharynx, the 
veteran reported that he first began experiencing nasal 
congestion in the fall of 2000, and that he had never had a 
sinus infection, but was currently using an over-the-counter 
decongestant on a daily basis.  Following a physical 
examination, which included a CAT scan of the sinus region, 
the examiner provided an impression of rhinitis medicamentosa 
secondary to use of an over-the-counter nasal decongestant, 
minimal mucosal thickening of no clinical significance, 
possible mild allergic rhinitis nonidentifiable at present, 
and no evidence of nose or sinus disease otherwise.  

The Board finds that the opinion of the second March 2001 
examination specifically for evaluation of the veteran's nose 
and sinuses is probative on the matter of whether the veteran 
currently has sinusitis, whereas the earlier March 2001 VA 
medical opinion of record, for the reasons discussed below, 
is not.  A diagnosis or opinion by a health care professional 
need not be accepted as conclusive, and is not entitled to 
absolute deference; rather, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

The March 2001 VA examiner who evaluated the nose and 
sinuses, provided a detailed clinical impression of rhinitis 
medicamentosa and minimal mucosal thickening that were either 
insignificant or attributable to use of non-prescription 
antihistamines, with possible mild allergic rhinitis, and 
then proceeded to rule out any other nose or sinus condition.  
The examiner arrived at this determination by means of a 
detailed physical examination, conducted specifically for the 
purposes of evaluating the veteran's nose, sinuses, larynx, 
and pharynx, that also involved a CAT scan of the sinus 
region.  Also, a contemporaneous July 2002 treatment note 
from a private optometrist, while not in itself definitive as 
to the veteran's sinus condition, nevertheless contains 
analogous findings of no significant sinus congestion or 
upper respiratory infections, and thereby corroborates the VA 
examiner's findings.  

By contrast, the other March 2001 VA examiner's assessment 
that the veteran had chronic sinusitis, by contrast, appears 
to be based entirely on the veteran's subjective assertions.  
The Board notes that as a medical opinion can be no better 
than the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Significantly, there are no objective findings 
in the examiner's report that would support a diagnosis of 
chronic sinusitis.  Rather, following a physical examination, 
which was primarily for purposes of evaluating the veteran's 
claimed diabetes mellitus, the only notation in the report 
pertaining to the veteran's sinus region was that the sinuses 
were nontender.  While chronic sinusitis is listed in the 
report as part of the veteran's medical history, this 
history, however, is comprised almost entirely of a list of 
medical conditions that were clearly reported by the veteran.  
Moreover, the fact that the examiner diagnosed chronic 
sinusitis along with nine other separate health conditions, 
following one general physical examination, further indicates 
the extent to which subjective information as opposed to 
objective medical findings provided the basis for these 
diagnoses.  

The Board notes here that the veteran has contended that the 
March 2001 examiner who evaluated the nose and sinuses, could 
not properly assess the veteran's condition because he did 
not have available the veteran's claims file.  A review of 
the accompanying examination report does not conclusively 
indicate whether the claims file was or was not available 
during the examination.  In any event, the examination in 
question was for evaluation for any current sinus-related 
disability, and as noted above, there is no post-service 
medical evidence of record that would have helped support a 
current diagnosis of sinusitis, nor would the veteran's SMRs 
likely have helped support a current diagnosis of sinusitis, 
as the most recent medical record in service of any 
respiratory related ailment was in November 1988.  

The Board also points out that there is no record during 
service of chronic sinusitis or any other chronic sinus 
condition in service, that could have persisted up until the 
present time, much less of any instances of sinusitis.  While 
in May 1982 and again in November 1988 the veteran was 
diagnosed with an upper respiratory infection, on both 
occasions there were never any findings of sinus congestion 
or pain, and further, these appear to be isolated incidents 
with no documented ongoing symptomatology.  The only 
reference in the veteran's SMRs to a sinus condition is his 
subjective complaint on separation of sinusitis and frequent 
colds; however, there are no objective medical findings from 
around this time period as to the alleged sinus condition.       

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
any present sinusitis, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's assertions.  While the 
Board does not doubt the sincerity of any belief that he 
currently experiences sinusitis, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  A layperson such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms; however, he is not competent to diagnose 
himself as having a disability, or to provide a medical 
opinion linking such disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In the absence of competent and persuasive evidence that the 
veteran currently has, or ever has had, sinusitis, the claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for sinusitis is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



